Citation Nr: 0319204	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  03-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran had active service from November 1976 to May 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  In July 2003, the veteran's motion 
to advance his case on the Board's docket was granted.

In the veteran's substantive appeal received in January 2003, 
the veteran raised the issue of entitlement to an effective 
date prior to February 16, 1999, for the grant of entitlement 
to service connection for hepatitis C.  Additionally, in 
correspondence received in February 2003, the veteran's 
representative raised the issues of entitlement to service 
connection for a right hand/wrist condition and for a nervous 
condition, secondary to the veteran's service-connected 
disorders.  Moreover, the veteran raised the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability at his personal hearing 
before the Board in May 2003.  These issues have not been 
developed for appellate review, and are referred to the RO 
for appropriate disposition.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduced several fundamental changes into VA's adjudication 
process which impact on the veteran's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, what part of that evidence is to be 
provided by the claimant, and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
RO has failed to notify the veteran, with regard to the issue 
on appeal, of any information and evidence needed to 
substantiate and complete his claim of entitlement to an 
increased rating for hepatitis C, what part of that evidence 
is to be provided by him, and what part VA will attempt to 
obtain for him.   

Additionally, as required by VCAA, VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran 
testified at the hearing in May 2003, that he underwent a 
physical examination approximately every six months at the VA 
Medical Center (VAMC) in Washington, D.C.  These records are 
not in the claims folder, and should be obtained.

The veteran testified at his hearing before the Board that 
manifestations of his service-connected hepatitis C have 
increased in severity and limit his ability to function on a 
daily basis.  The veteran also maintains that since his last 
VA compensation and pension examination in June 2001, his 
hepatitis C has become increasingly more severe and he is 
unable to work.

The report of the June 2001 VA examination found chronic 
active hepatitis C infection, treated by chronic therapy with 
recombinant alpha interferon 2B treatments.  However, the 
criteria required for a rating in excess of the current 10 
percent disability evaluation were not addressed.  Thus, the 
Board finds that the veteran should be afforded another VA 
examination.  

Moreover, the regulations for evaluation of liver disorders 
were revised, effective on July 2, 2001, and the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See 66 Fed. Reg. 29486 (2001); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  A new diagnostic code 
was added to the VA's SCHEDULE FOR RATING DISABILITIES, 38 C.F.R. 
Part 4 (2002), which specifically governs the evaluation of 
hepatitis C.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2002).  The RO has rated the veteran's service-connected 
hepatitis C under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.  The RO did not address 
Diagnostic Code 7354, when rating the veteran's 
service-connected hepatitis C.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on the 
veteran's response, the RO should attempt 
to procure copies of all records which 
have not previously been obtained from 
all identified treatment sources, to 
include medical records from the VAMC in 
Washington, D.C.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  


3.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected 
hepatitis C.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Specifically, the examiner should express 
an opinion as to whether there is 
minimal, moderate, or marked liver damage 
and the presence or absence of associated 
symptoms of gastrointestinal disturbance, 
fatigue, and mental depression or 
anxiety.  The examiner should also note 
the frequency and duration, if any, of 
recurrent episodes, and if any of these 
episodes require rest therapy.  The 
examiner must note if the hepatitis C is 
productive of daily fatigue, malaise, and 
anorexia, requiring dietary restriction 
or continuous medication, or 
incapacitating episodes (a period of 
acute signs and symptoms severe enough to 
require bed rest and treatment by a 
physician), with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain and the duration of these 
episodes during the past twelve-month 
period.  The examiner should comment upon 
the presence or absence of weight loss, 
hepatomegaly, and malnutrition.

In addition, the examiner should identify 
all employment limitations presented by 
the service-connected hepatitis C.  The 
examiner should provide an opinion as to 
whether the veteran's service-connected 
hepatitis C renders him unable to secure 
or follow a substantially gainful 
occupation.


4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the claims file 
and ensure that the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  The RO should readjudicate 
the issue on appeal, with consideration 
the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7345, effective prior to 
July 2, 2001, and Diagnostic Code 7354, 
effective as of July 2, 2001.  If the 
issue on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, to include and 
provide an adequate opportunity to 
respond.  The supplemental statement of 
the case should address Diagnostic Code 
7354 and whether the veteran's claim for 
an increased rating should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  The case should then be returned 
to the Board for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



